Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim(s) 1,6,9,10,14,20,22, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ochs et al (2003/0191510) .

1. (Currently Amended) A defibrillator unit comprising:
a capacitor capable of at least temporarily storing and discharging sufficient energy to
deliver a defibrillation shock to a patient; (see at least figure which shows capacitor 200)
a voltage sensor for measuring a voltage of the capacitor; (see at least figure 4, (208))
shock discharge circuitry suitable for discharging the capacitor to deliver the
defibrillation shock; (see at least figure 1, (34))
a controller configured to monitor the voltage of the capacitor during delivery of the
defibrillation shock (see at least figures 1,4.  Further, at least ¶26 teaches that the voltage sensor measures a scaled version of the voltage on the capacitor)
and to control the shock discharge circuitry to terminate a first phase of the
defibrillation shock in response to a measured capacitor voltage reaching or
falling below a first termination threshold voltage (at least ¶19 teaches comparing threshold values (applicant’s first termination voltage) to the output of the sensor (the measured capacitor voltage). If the output of the sensor reaches the threshold value, then the first phase is terminated.  In applicant’s remarks of 10/7/22, applicant argues that in Ochs the phase termination timing is fixed.  However, at least ¶16 of Ochs states that impedance variations are compensated for by ‘dynamically controlling the electrotherapy waveform applied to patients’.  Similarly, applicant describes his own device as having ‘dynamic discharge control’, par. 151 of application as filed.  As well known, ‘dynamic’ means constantly changing.) 
that varies as a function of time during the delivery of the first phase of the defibrillation shock. (the threshold values of Ochs vary as a function of time since the patient’s impedance varies as a function of time.  As set forth in ¶26, dynamic control is based upon the voltage. Such voltage varies over time depending upon patient impedance.  The voltage is not sensed once, and then the phase termination is fixed.  Rather, a dynamic process is utilized that constantly, or dynamically, senses voltage and compares it to a threshold.  Further, the durations of each phase ‘could be accomplished with values in a look up table accessed by controller 212 using the values of measured parameters’. The look up table of Ochs is considered to have values of voltages and associated durations of phase.  Similarly, applicant device functions the same way; applicant’s claim 10 also sets forth a look up table.  Still further, ¶27 of Ochs teaches ‘the duration of each of the phases…are determined by the operation of the controller on the values of the parameters received from one or both of voltage sensor and current sensor’.  The voltage will change with patient impedance, and thus will be different depending upon the time from initial discharge.  The threshold value can also be seen as varying with respect to time since the voltage discharge depends upon the steepness, or rate of decay, of the discharge curve of the capacitor, which varied based on impedance over time)


14. (Currently Amended) A method of controlling a defibrillation shock, the method
comprising:
determining an initial voltage of a shock discharge capacitor prior to initiating the
defibrillation shock; (see at least ¶30 which teaches selecting initial voltage to which capacitor 2300 is charged)
initiating a first phase of the defibrillation shock; (see at least ¶27,28,41)
measuring a present voltage of the capacitor while the first phase of the defibrillation
shock is being delivered; (see at least ¶41)
terminating the first phase of the defibrillation shock based at least in part in response to
the measured present voltage of the capacitor reaching or falling below a first termination
threshold voltage (at least ¶19 teaches comparing threshold values (applicant’s first termination voltage) to the output of the sensor (the measured capacitor voltage). If the output of the sensor reaches the threshold value, then the first phase is terminated.  In applicant’s remarks of 10/7/22, applicant argues that in Ochs the phase termination timing is fixed.  However, at least ¶16 of Ochs states that impedance variations are compensated for by ‘dynamically controlling the electrotherapy waveform applied to patients’.  Similarly, applicant describes his device as having ‘dynamic discharge control’, par. 151 of application as filed.  As well known, ‘dynamic’ means constantly changing.) 
that varies as a function of time during the delivery of the first phase of the
defibrillation shock. (the threshold values of Ochs vary as a function of time since the patient’s impedance varies as a function of time.  As set forth in ¶26, dynamic control is based upon the voltage. Such voltage varies over time depending upon patient impedance.  The voltage is not sensed once, and then the phase termination is fixed.  Rather, a dynamic process is utilized that constantly, or dynamically, senses voltage and compares it to a threshold.  Further, the durations of each phase ‘could be accomplished with values in a look up table accessed by controller 212 using the values of measured parameters’. The look up table of Ochs is considered to have values of voltages and associated durations of phase.  Similarly, applicant device functions the same way; applicant’s claim 10 also sets forth a look up table.  Still further, ¶27 of Ochs teaches ‘the duration of each of the phases…are determined by the operation of the controller on the values of the parameters received from one or both of voltage sensor and current sensor’.  The voltage will change with patient impedance, and thus will be different depending upon the time from initial discharge.  The threshold value can also be seen as varying with respect to time since the voltage discharge depends upon the steepness, or rate of decay, of the discharge curve of the capacitor, which varies based on impedance over time.)



Claim(s) 4,5,7,15,19 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ochs et al (2003/0191510).
See office action of 9/30/22.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ochs et al (2003/0191510) and Frustaci et al (2015/0314132).
See office action of 9/30/22.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ochs et al (2003/0191510) and Gliner et al (6,208,898).
See office action of 9/30/22.






Newly submitted claims 26-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 26-31 (figure 2) are considered a different species of invention as compared to claims 1,4-10,14,15,19,20,22,23 (figures 19a,19b).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792